Citation Nr: 1453291	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-15 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for meningioma of the cavernous sinus abutting the right pons (brain mass/tumor), to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for right lower extremity peripheral neuropathy (PN), to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for left lower extremity PN, to include as due to Agent Orange exposure.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Sioux, Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The developmental history as to the claims on appeal was reported in detail in the Board's February 2014 decision/remand.  It is will not be repeated here.  In February 2014, the Board remanded the claims shown on the title page herein for additional evidentiary development, to include VA examinations addressing the etiology of the Veteran's brain tumor and bilateral PN of the lower extremities.  The requested examinations were conducted in March 2014, and the claims have now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  Meningioma of the cavernous sinus abutting the right pons (brain mass/tumor) did not have its onset during service or within the first post service year; and is unrelated to an injury or disease, including exposure to Agent Orange, during service.  

2.  PN of the right lower extremity did not have its onset during service or within the first post service year; and is unrelated to an injury or disease, including exposure to Agent Orange, during active service.  

3.  PN of the left lower extremity did not have its onset during service or within the first post service year; and is unrelated to an injury or disease, including exposure to Agent Orange, during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for meningioma of the cavernous sinus abutting the right pons (brain mass/tumor) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for PN of the right lower extremity are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  The criteria for service connection for PN of the left lower extremity are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in October 2011, March 2012, and May 2013 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded VA medical examinations in March 2014 which, as detailed below, include opinions that address the etiology of the Veteran's benign brain tumor and his bilateral lower extremity PN.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's opinions were based upon review of the claims file and examination of the Veteran, and adequate rationales were provided for the medical opinions.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases, to include brain tumor and organic disease of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Department of Defense (DoD) has confirmed that Agent Orange was used along the southern boundary of the Demilitarized Zone (DMZ) in Korea.  See M21-MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (1).  DoD has also identified specific military units that were assigned or rotated to areas along the DMZ where Agent Orange was used.  For veterans who served in Korea from April 1968 through August 1971 in the specific units identified by DoD, exposure to Agent Orange is conceded.  38 C.F.R. § 3.307(a)(6)(iv) (2014).  

VA regulations provide that certain disorders associated with herbicide agent exposure in service, including early onset PN and soft tissue sarcoma, may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.307, 3.309 (2014).  These regulations were recently revised replacing the terms "acute and subacute" in 38 CFR § 3.307(a)(6)(ii) (2014) and 
38 CFR § 3.309(e) (2014) with the term "early-onset" and removing the Note to 
38 CFR 3.309(e) (2014) requiring that the neuropathy be "transient."  This change removes the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.  See 78 Fed. Reg. 54,763-01 (Sep. 6, 2013).  In effect, 38 CFR § 3.307(a)(6)(i) (2014) now provides that early-onset PN must become manifest to a degree of 10 percent or more within one year of the last exposure to an herbicide agent.  

The Court has also held that even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See Id. at 303 -04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Background

The Veteran contends that he has a brain tumor either as a result of herbicide exposure during service in Korea or as a result of head trauma during basic training.  He also contends that he has lower extremity PN that has existed since active service as a result of herbicide exposure in Korea.  

The STRs are negative for report of, treatment for, or diagnoses of head trauma/brain tumor or PN of the lower extremities.  He did report cramps in the legs at time of service separation examination in December 1969.  

Post service medical records reflect that in May 2013, magnetic resonance imaging (MRI) revealed a meningioma abutting the right pons and involving the cavernous sinus that was likely benign, but it could not be certain.  The examiner stated that it should be watched for signs of growth.  No opinion as to etiology was provided.  

As to the Veteran's bilateral lower extremity PN, review of the post service medical evidence of record includes inconsistent opinions as to etiology of the Veteran's PN.  VA examination in December 2011 found that the Veteran's presentation was atypical for PN and did not meet the criteria for acute or subacute peripheral neuropathy.  It was noted that an electromyography (EMG) study had not been conducted.  A February 2012 VA treatment report noted that the Veteran had bilateral paresthesia of the feet, but that tests at Sioux Falls recorded it as due to alcohol, not Agent Orange.  An October 2011 report noted that paresthesia in the feet was a known result of Agent Orange.  

Additional medical opinions were sought by the Board in February 2014, and the requested examinations were conducted in March 2014.  As to the brain mass/tumor, the examiner noted that she reviewed the claims file.  The diagnosis rendered was meningioma of the cavernous sinus abutting the right pons.  She opined that this condition was less likely than not (less than 50 percent probability) related to active service.  For rationale, she stated that after review of multiple literature based medical sites, to include "UptoDate," and Mayo Clinic, there was no notation of herbicide exposure as a direct cause of a meningioma.  She added that the neurosurgeon also noted that this was an incidental finding.  She also reviewed the prior MRI for any evidence of prior trauma, in which the literature showed conflicting information regarding this.  She added that examination in 1970 was normal per her review of the record with no neurological signs.  Based on the current clinical information present, it was her opinion that the current meningioma of the cavernous sinus abutting the right pons was less likely as not a result of service.  

As to the Veteran's PN of the lower extremities, it was also the examiner's opinion that these conditions were less likely than not (less than 50 percent probability) related to service.  She added that her research of several different literature based medical sites did not reflect that these conditions were caused by herbicide exposure in Korea.  Moreover, the examiner stated that there had been 30 plus years before the onset of these symptoms from the time in service.  

Analysis

Initially, it is noted that exposure to herbicides has been conceded based on the Veteran's assignment to the HHC 2nd Infantry Division from December 1, 1968, to January 20, 1970.  Response from the Defense Personnel Records Information Retrieval System (DPRIS) reflects that the Veteran's unit was responsible for preventing infiltration and exfiltration along the DMZ.  As VA has conceded use of herbicides from April 1968 to July 1969 along the DMZ for up to 350 yards, it is reasonable to assume that the Veteran was in the exposed area.   

As to the claim for service connection for a brain tumor, this condition was first shown many years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  

Moreover, the March 2014 VA examiner, having reviewed all evidence, concluded that the tumor was not related to service, to include as due to exposure to Agent Orange.  For rationale, she pointed to the fact that the condition was first shown many years after service and that medical literature did not support the Veteran's contentions.  To the extent that the Veteran might argue that he has a brain tumor related to service, the Board deems such arguments as lacking probative value given his lack of medical expertise.  Jandreau and Buchanan, supra.  

(Note: As the probative evidence indicates that the tumor is benign, the Veteran does not have a soft tissue sarcoma, and service connection for such is precluded on an Agent Orange presumptive basis.  Service connection is also denied on a chronic disease presumptive basis, as the tumor has not been shown to have been present to a compensable degree within one year of service discharge  As noted above, service connection on a direct basis for a brain tumor is not warranted.

Similarly, the Veteran's PN of the right and left lower extremities was not demonstrated during service or until many years later, long after the one year chronic disease presumptive period.  As noted above, there were contradictory findings regarding whether the condition was related to service, to include his exposure to Agent Orange, and additional examination was conducted.  The resulting examination report includes an opinion that is not in the Veteran's favor.  This March 2014 report, with the opinion as summarized above, is the evidence determined by the Board to be the most probative as to the etiology of the Veteran's PN.  The opinion is based on a review of the Veteran's complete medical records and examination of the Veteran.  Thus, it takes into account the medical evidence in favor of and against his claim, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references support the rationale.  

The VA examiner noted that there no findings of PN until many, many years after service.  Although exposure to Agent Orange is conceded due to the Veteran's service in Korea in the DMZ, early-onset PN of the right and left lower extremities will only be presumed if manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2014).  Thus, as PN of the right and left lower extremities was not manifested for decades after the Veteran's period of service, he is not entitled to service connection on a presumptive basis due to Agent Orange exposure or on a chronic disease presumptive basis.  38 C.F.R. § 3.309(e) (2014).  

Moreover, the Board observes that the most probative medical records do not suggest that the Veteran's PN of the right lower extremity and the left lower extremity are related to his period of service.  In fact, the probative medical evidence provides evidence against this finding, indicating that the Veteran's present PN of the right lower extremity and the left lower extremity began many years after service, without relationship to service, to include any Agent Orange exposure.  It has also been posited that his PN is due to alcohol use.  A basis for service connection on a direct basis has not been presented.

The Veteran has asserted in statements and testimony that his current PN of the right lower extremity and left lower extremity had their onset during his period of service.  While the Veteran is competent to report that he had bilateral lower extremity problems during his period of service, or that he had bilateral lower extremity problems for many years, without any medical training he is not competent to diagnose his PN of the right lower extremity and left lower extremity as related to exposure to Agent Orange.  Jandreau and Buchanan, supra.  

The weight of the competent medical evidence demonstrates that the Veteran's brain tumor and his PN of the right and left lower extremities began many years after service and were not caused by any incident of service, including Agent Orange exposure.  The Board concludes that these conditions were neither incurred in nor aggravated by service.  

Further, it is noted that the record includes medical excerpts regarding exposure to herbicides, and the development of numerous conditions.  These submissions do not pertain to the medical issues at hand, and are very general in nature.  They do not address the specific facts of the Veteran's claims before the Board.  As this generic medical journal or treatise evidence does not specifically state an opinion as to the relationship between military service and the Veteran's current brain tumor and his bilateral PN, this evidence is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).  

Based on the above, the Board finds that the weight of the evidence weighs against the Veteran's claims and service connection for meningioma of the cavernous sinus abutting the right pons (brain mass/tumor) and for PN of the right and left lower extremities must be denied.  See 38 C.F.R. §§ 3.102 (2014).  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); Gilbert, at 55-56.  


ORDER

Entitlement to service connection for meningioma of the cavernous sinus abutting the right pons (brain mass/tumor), to include as due to Agent Orange exposure, is denied.  

Entitlement to service connection for PN of the right lower extremity, to include as due to Agent Orange exposure, is denied.  

Entitlement to service connection for PN of the left lower extremity, to include as due to Agent Orange exposure, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


